Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 04/26/2019:
Claims 1-15 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.1.1	Claims 1-2, 4, 6-7, 9-12 and 15 recite the limitation "the vehicle" in the bodies of the claims. There is insufficient antecedent basis for this limitation in the claims.
1.1.2	Claims 3, 5, 8 and 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent and dependent claims, and for failing to cure the deficiencies listed above.
1.1.3	Claim 5 recites the limitation "the vehicle" in the claim body and claim preamble, which is unclear whether this is the same autonomous vehicle that is claimed in claim 4 that claim 5 depends on, OR this is a different autonomous vehicle that is different from the autonomous vehicle claimed in claim 4 that claim 5 depends on, which renders claim 5 indefinite. Clarification is required. 

1.1.4	Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of its  direct dependency on rejected dependent claim 5 (and indirect dependency on rejected dependent claim 4), and for failing to cure the deficiencies listed above.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
1.	Claims 1-3, 7-8 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Obata (Pub. No.: US 2017/0210379A1).
As per claims 1 and 15, Obata discloses through the invention, see entire document, an autonomous vehicle / an operating method of an autonomous vehicle, comprising: 
an object detection apparatus configured to detect an object in a vicinity of the vehicle / detecting an object in a vicinity of the vehicle (see entire document, particularly fig. 4-7, 10-11, 13, 15-17, Para [0009-0010, 0012, 0112, 0224] – teaching detections of motions, motions predictions of multiple other vehicles 60s, targets); 
a vehicle drive apparatus configured to control driving of at least one of a power source, a brake apparatus, or a steering apparatus in the vehicle (see entire document, particularly fig. 1, 8, 14, Para [0032, 0044-0046, 0048, 0079, 0110, 0123, 0209-0210, 0225]); and 
a controller configured to acquire motion information of the object / acquiring motion information of the object, and provide a signal to the vehicle drive apparatus based on the motion information to control driving of the at least one of the power source, the brake apparatus, or the steering apparatus / controlling driving of at least one of a power source, a brake apparatus, and a steering apparatus based on the motion information (see entire document, particularly fig. 1, 8, 14, Para [0032, 0044-0046, 0048, 0079, 0110, 0123, 0209-0210, 0225]). 
The Examiner finds that the “automatic braking system,” “execution of deceleration function of user's vehicle by automatic braking when braking determination unit determines that braking of the user's vehicle is required,” “possibility of steering vehicle by target-motion prediction unit” in the Obata reference, teach on a vehicle with manual/autonomous driving functionalities, or a vehicle capable of operating in both manual and autonomous driving manners/modes, similar to how it is described in Para [0054] of the subject specification, at least as published, because it is well known in the art that a well-known in the art autonomous driving typically includes well-known in the art automatic braking, possibility to steer a vehicle by vehicle controller, not a human. 
teach on vehicle(s) with manual/autonomous driving functionalities, or vehicle(s) capable of operating in both manual and autonomous driving manners/modes.
Therefore Examiner finds that the Obata reference is an analogous art, because both Applicant and Obata teach on vehicle that is capable of operating in autonomous driving manner/mode.     

As per claim 2, Obata further discloses through the invention, see entire document, object detection apparatus further configured to detect a first object and a second object, and 
controller further configured to: 
acquire first motion information of the first object and second motion information of the second object; 
determine a possibility of collision between the first object and the second object based on the first motion information and the second motion information; and 
provide the signal to the vehicle drive apparatus based on the possibility of collision (see entire document, particularly fig. 1, 4-8, 10-11, 13-17, abstract, Para [0009-0010, 0012, 0038, 0112, 0224] – teaching avoiding collision when the collision possibility between the other vehicles (60) exists; detections of motions, motions predictions of multiple other vehicles 60s, targets; inter-target collision possibility estimator 6 that estimates collision possibility between these other vehicles 60, based on overlap between predicted movement ranges of those other vehicles 60 calculated by the target-motion prediction unit 5; information representing the collision possibility between those other vehicles 60 from the inter-target collision possibility estimator 6 output to the target-motion re-prediction unit 7). 

As per claim 3, Obata further discloses through the invention, see entire document, controller further configured to determine the possibility between the first object and the second object based on a relative distance between the first object and the second object and a relative speed between the first object and the second object (see entire document, particularly fig. 6, Para [0016, 0095, 0159] – teaching, in fig. 6, for example, indication of relative distances R21, R23 between other vehicle (60), velocities V1, V2, V3 of other vehicle (60)).

As per claim 7, Obata further discloses through the invention, see entire document, object detection apparatus further configured to detect a first other vehicle, and controller further configured to: acquire motion information of the first other vehicle; based on the motion information, determine whether the first other vehicle is traveling abnormally; and when it is determined that the first other vehicle is travelling abnormally, provide the signal to the vehicle drive apparatus (see entire document, particularly fig. 4-5, 10-11, Para [0009, 0022-0023, 0054-0055, 0070, 0086, 0090-0097, 0112] – teaching vehicles (60) changing lane(s) with different velocities; detecting earlier the possibility that the vehicle 60 may intrude into the lane where the user's vehicle 50 exists, based on the relative motions of the multiple other vehicles 60).
   
As per claim 8, Obata further discloses through the invention, see entire document, controller further configured to determine whether the first other vehicle is traveling abnormally, based on at least one of information on a degree of speed change made by the first other vehicle or information on a degree of lane change made by the first other vehicle (see entire document, particularly fig. 4-5, 10-11, Para [0009, 0022-0023, 0054-0055, 0070, 0086, 0090-0097, 0112-0113, 0115, 0117-0120, 0137, 0147, 0157-0175] – teaching vehicles (60) changing lane(s) with different velocities; detecting earlier the possibility that the vehicle 60 may intrude into the lane where the user's vehicle 50 exists, based on the relative motions of the multiple other vehicles 60). 

2.	Claims 4-6 and 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Obata in view of Herbach (US Pat. No.: 8849494B1).
As per claim 4, Obata does not explicitly disclose through the invention, or is missing first object that is another vehicle traveling in the vicinity of the vehicle, and 
wherein the controller is further configured to: 
acquire field-of-view information of the another vehicle; and 
when the second object is hidden by the vehicle from a field of view of the another vehicle, provide the signal to the vehicle drive apparatus. 
However, Herbach teaches through the invention, see entire document, particularly in fig. 6, 8-9, c14, lines 49-55 – vehicles 816, 818 hidden, in field of view of autonomous vehicle 810 attempting to drive on road 802 following original trajectory 830 to destination 832, because autonomous vehicle 810 is 
Herbach further teaches through the invention, see entire document, particularly in fig. 6, 8-9, c1, lines 23-49 – autonomous vehicle that may include a stuck condition detection component and a communications component; the stuck condition detection component that may be configured to detect a condition in which the autonomous vehicle is impeded from navigating according to a first trajectory; sending an assistance signal indicating that the autonomous vehicle seeks assistance navigating according to the first trajectory, and receiving a response to the assistance signal.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Obata by incorporating, applying and utilizing the above steps, technique and features as taught by Herbach. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order for autonomous vehicle to use the sensed information to navigate through the environment (see entire Herbach document, particularly abstract).

As per claim 5, Obata does not explicitly disclose through the invention, or is missing a navigation system configured to provide navigation information, wherein the controller is further configured to: 
generate a 3D map based on object information provided by the object detection apparatus and the navigation information; and 
acquire the field-of-view information of the another vehicle, based on positions at which the vehicle, the first object, and the second object are located on the 3D map. 
However, Herbach teaches through the invention, see entire document, particularly in c6, lines 40-63 – laser, or set of lasers, that may be rapidly and repeatedly scanned across the surroundings to provide continuous, or nearly continuous, real-time information on distances to the objects therein; 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Obata by incorporating, applying and utilizing the above steps, technique and features as taught by Herbach. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to develop a trajectory that autonomous vehicle can drive from a starting point (e.g., the autonomous vehicle's current location) to an endpoint (e.g., a destination); the trajectory that may also specify some number of intermediate waypoints through which the autonomous vehicle should pass while navigating from the starting point to the endpoint (see entire Herbach document, particularly c6, lines 55-63).

As per claim 6, Obata does not explicitly disclose through the invention, or is missing controller further configured to provide the signal to the vehicle drive apparatus such that the vehicle is positioned on a path of the first object or on a path of the second object. 
However, Herbach teaches through the invention, see entire document, particularly in fig. 6, 8-9, c1, lines 23-49 – assistance signal that may include sensor information of the autonomous vehicle, indicating low-level sensor strike input and high-level, polygonal or polyhedral representations of objects in the vicinity of the autonomous vehicle; the trajectory specification component that may be configured to 
The Examiner finds that the “object that obstructs the first trajectory” along with the “first and second trajectories for the autonomous vehicle and signal(s) including a representation of the first and/or second trajectory,” in the Herbach reference teach on the “vehicle positioned on a path of the first object or on a path of the second object” in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Obata by incorporating, applying and utilizing the above steps, technique and features as taught by Herbach. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order for autonomous vehicle to use the sensed information to navigate through the environment (see entire Herbach document, particularly abstract).

As per claim 9, Obata does not explicitly disclose through the invention, or is missing controller further configured to provide the signal to the vehicle drive apparatus such that the vehicle is positioned on a path of the first other vehicle. 
However, Herbach teaches through the invention, see entire document, particularly in fig. 6, 8-9, c1, lines 23-49 – assistance signal that may include sensor information of the autonomous vehicle, indicating low-level sensor strike input and high-level, polygonal or polyhedral representations of objects in the vicinity of the autonomous vehicle; the trajectory specification component that may be configured to specify a second trajectory for the autonomous vehicle and to generate the response to the assistance signal including a representation of the second trajectory; the second trajectory that may ignore the presence of at least part of one high-level, polygonal or polyhedral representation of an object that obstructs the first trajectory.
The Examiner finds that the “object that obstructs the first trajectory” along with the “first and second trajectories for the autonomous vehicle and signal(s) including a representation of the first and/or second teach on the “vehicle positioned on a path of the first vehicle/object or on a path of the second vehicle/object” in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Obata by incorporating, applying and utilizing the above steps, technique and features as taught by Herbach. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order for autonomous vehicle to use the sensed information to navigate through the environment (see entire Herbach document, particularly abstract).

As per claim 10, Obata does not explicitly disclose through the invention, or is missing controller further configured to provide the signal to the vehicle drive apparatus such that the vehicle decelerates while positioned on the path of the first other vehicle. 
However, Herbach teaches through the invention, see entire document, particularly in fig. 6, 8-9, c1, lines 23-49 – assistance signal that may include sensor information of the autonomous vehicle, indicating low-level sensor strike input and high-level, polygonal or polyhedral representations of objects in the vicinity of the autonomous vehicle; the trajectory specification component that may be configured to specify a second trajectory for the autonomous vehicle and to generate the response to the assistance signal including a representation of the second trajectory; the second trajectory that may ignore the presence of at least part of one high-level, polygonal or polyhedral representation of an object that obstructs the first trajectory.
The Examiner finds that the “object that obstructs the first trajectory” along with the “first and second trajectories for the autonomous vehicle and signal(s) including a representation of the first and/or second trajectory,” in the Herbach reference teach on the “vehicle positioned on a path of the first vehicle/object or on a path of the second vehicle/object” in the instant application.
Herbach further teaches through the invention, see entire document, particularly in fig. 16, c30, lines 7-12 – brake unit 1648 that may include any combination of mechanisms configured to decelerate autonomous vehicle 1600
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Obata by incorporating, applying and utilizing the above steps, technique and features as taught by Herbach. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order for autonomous vehicle to use the sensed information to navigate through the environment (see entire Herbach document, particularly abstract).

3.	Claims 11-14 rejected under 35 U.S.C. 103 as being unpatentable over Obata in view of Asami (US Pat. No.: 6252520B1).
As per claim 11, Obata does not explicitly disclose through the invention, or is missing a communication apparatus configured to communicate with a second other vehicle, wherein the controller is further configured to: acquire information on the second other vehicle; and provide the signal to the vehicle drive apparatus based on the communication with the second other vehicle. 
However, Asami teaches through the invention, see entire document, particularly in fig. 1, 4, 9, 11, c5, line 44 through c6, line 10 – vehicles 31 to 33 traveling on each lane of a road 30 having three lanes per one way exist and these vehicles 31 to 33 that mount the inter-vehicle radio communication device; the vehicle 32 traveling only on a central lane 30b; however, the vehicle 31 that travels on a left lane 30a, then is accelerated and tries to change a lane to the central lane 30b as shown by an arrow; the vehicle 33 that travels on a right lane 30c, then is accelerated and tries to change a lane to the central lane 30b as shown by an arrow; vehicles 31 to 33 travel approximately in parallel as shown in FIG. 9; … the control operation shown in FIG. 8 executed by the controller 10 of the inter-vehicle radio communication device of the vehicle 32; judging in the step S14 that relative distance between the vehicles 31 and 33 is shorter than predetermined distance b; determining in the step S15 that the course of each turn signal of the vehicles 31 and 33 shows a direction mutually approaching, processing that proceeds to the step S16; in case a hazard alarm is not issued in either of the vehicle 31 or 33, an information signal showing the existence of a vehicle (the vehicle 31 or 33) that may further approach by the change of a lane transmitted from the vehicle 32 to either vehicle.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Obata by incorporating, applying and utilizing the above steps, technique and features as taught by Asami. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to execute control operation by the controller of the inter-vehicle radio communication device of the vehicle; to transmit from the vehicle 32 to either vehicle information signal showing the existence of a vehicle (the vehicle 31 or 33) that may further approach by the change of a lane from the vehicle 32 to either vehicle (see entire Asami document, particularly abstract).

As per claim 12, Obata does not explicitly disclose through the invention, or is missing controller further configured to, based on the communication with the second other vehicle, provide the signal to the vehicle drive apparatus such that the vehicle and the second other vehicle travel in alignment on a plurality of travel lanes. 
However, Asami teaches through the invention, see entire document, particularly in fig. 1, 4, 9, 11, c5, line 44 through c6, line 10 – vehicles 31 to 33 traveling on each lane of a road 30 having three lanes per one way exist and these vehicles 31 to 33 that mount the inter-vehicle radio communication device; the vehicle 32 traveling only on a central lane 30b; however, the vehicle 31 that travels on a left lane 30a, then is accelerated and tries to change a lane to the central lane 30b as shown by an arrow; the vehicle 33 that travels on a right lane 30c, then is accelerated and tries to change a lane to the central lane 30b as shown by an arrow; vehicles 31 to 33 travel approximately in parallel as shown in FIG. 9; … the control operation shown in FIG. 8 executed by the controller 10 of the inter-vehicle radio communication device of the vehicle 32; judging in the step S14 that relative distance between the vehicles 31 and 33 is shorter than predetermined distance b; determining in the step S15 that the course of each turn signal of the vehicles 31 and 33 shows a direction mutually approaching, processing that proceeds to the step S16; in case a hazard alarm is not issued in either of the vehicle 31 or 33, an information signal showing the existence of a vehicle (the vehicle 31 or 33) that may further approach by the change of a lane transmitted from the vehicle 32 to either vehicle.
teach on “the vehicle and the second other vehicle that travel in alignment on a plurality of travel lanes” in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Obata by incorporating, applying and utilizing the above steps, technique and features as taught by Asami. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to execute control operation by the controller of the inter-vehicle radio communication device of the vehicle; to transmit from the vehicle 32 to either vehicle information signal showing the existence of a vehicle (the vehicle 31 or 33) that may further approach by the change of a lane from the vehicle 32 to either vehicle (see entire Asami document, particularly abstract).

As per claim 13, Obata does not explicitly disclose through the invention, or is missing e second other vehicle as a plurality of autonomous vehicles, and the communication apparatus that communicates with the plurality of autonomous vehicles. 
However, Asami teaches through the invention, see entire document, particularly in fig. 1, 4, 9, 11, c5, line 44 through c6, line 10 – vehicles 31 to 33 traveling on each lane of a road 30 having three lanes per one way exist and these vehicles 31 to 33 that mount the inter-vehicle radio communication device; the vehicle 32 traveling only on a central lane 30b; however, the vehicle 31 that travels on a left lane 30a, then is accelerated and tries to change a lane to the central lane 30b as shown by an arrow; the vehicle 33 that travels on a right lane 30c, then is accelerated and tries to change a lane to the central lane 30b as shown by an arrow; vehicles 31 to 33 travel approximately in parallel as shown in FIG. 9; … the control operation shown in FIG. 8 executed by the controller 10 of the inter-vehicle radio communication device of the vehicle 32; judging in the step S14 that relative distance between the vehicles 31 and 33 is shorter than predetermined distance b; determining in the step S15 that the course of each turn signal of the vehicles 31 and 33 shows a direction mutually approaching, processing that proceeds to the step S16; in case a hazard alarm is not issued in either of the vehicle 31 or 33, an information signal showing the 
The Examiner finds that the “information signal … transmitted from the vehicle 32 to either vehicle,” in the Asami reference, teaches on “communications with plurality of autonomous vehicles” in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Obata by incorporating, applying and utilizing the above steps, technique and features as taught by Asami. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to execute control operation by the controller of the inter-vehicle radio communication device of the vehicle; to transmit from the vehicle 32 to either vehicle information signal showing the existence of a vehicle (the vehicle 31 or 33) that may further approach by the change of a lane from the vehicle 32 to either vehicle (see entire Asami document, particularly abstract).

As per claim 14, Obata further discloses through the invention, see entire document, first other vehicle as a manual vehicle (see entire document, particularly fig. 4-7, 10-11, 13, 15-17, numerous paragraphs). 
The Examiner finds that the “automatic braking system,” “execution of deceleration function of user's vehicle by automatic braking when braking determination unit determines that braking of the user's vehicle is required,” “possibility of steering vehicle by target-motion prediction unit” in the Obata reference, teach on a vehicle with manual/autonomous driving functionalities, or a vehicle capable of operating in both manual and autonomous driving manners/modes, similar to how it is described in Para [0054] of the subject specification, at least as published, because it is well known in the art that a well-known in the art autonomous driving typically includes well-known in the art automatic braking, possibility to steer a vehicle by vehicle controller, not a human. 
Hence, the vehicle(s) (50, (60) in Obata reference teach on vehicle(s) with manual/autonomous driving functionalities, or vehicle(s) capable of operating in both manual and autonomous driving manners/modes.

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662